J. S93008/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    V.                     :
                                           :
MICHAEL MCNEIL,                            :
                                           :
                         Appellant         :     No. 931 EDA 2016
                                           :

                   Appeal from the PCRA Order March 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008047-2012

BEFORE: DUBOW, SOLANO, AND PLATT,* JJ.

MEMORANDUM BY DUBOW, J.:                             FILED MARCH 01, 2017

        Appellant, Michael McNeil, appeals pro se from the March 4, 2016

Order denying his first Petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-46.       He challenges the effectiveness of

trial counsel. After careful review, we conclude that the PCRA court erred in

considering Appellant’s Petition untimely, but we nonetheless affirm.

        On April 2, 2013, Appellant entered a negotiated guilty plea to one

count each of Sexual Assault, Corruption of Minors, and Luring a Child into a

Motor Vehicle or Structure1 for luring a 16-year-old girl into his home and

forcing her to perform oral sex on him. In exchange for Appellant’s guilty



*
    Retired Senior Judge Assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3124.1, 6301, and 2910, respectively.
J. S93008/16


plea, the Commonwealth agreed to withdraw charges of Involuntary Deviate

Sexual Intercourse, Unlawful Contact with a Minor, Indecent Assault,

Indecent Exposure, and Statutory Sexual Assault.

      That same day, April 2, 2013, the trial court sentenced Appellant to 5-

10 years of imprisonment on the Sexual Assault conviction, but deferred

sentencing on the remaining two charges and ordered a Sexually Violent

Predator (“SVP”) Assessment.

      On July 12, 2013, the trial court reconvened and sentenced Appellant

on the remaining two counts.2       The trial court imposed an aggregate

sentence of 6-12 years of imprisonment.

      Appellant did not file a direct appeal.    Instead, on July 7, 2014,

Appellant filed a pro se PCRA Petition.    The PCRA court appointed PCRA

counsel, who filed a Petition to Withdraw as counsel and an accompanying

no-merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc).   In the letter, PCRA counsel argued that the PCRA Petition was

untimely filed.

      The PCRA court filed a Notice of Intention to Dismiss PCRA Petition

Without a Hearing, pursuant to Pa.R.Crim.P. 907, and Appellant filed a pro




2
  The SVP Assessment determined that Appellant did not meet the criteria of
a SVP.



                                    -2-
J. S93008/16


se response refuting PCRA counsel’s conclusion that the Petition was

untimely filed.

      On March 4, 2016, the PCRA court dismissed Appellant’s Petition and

granted PCRA counsel’s Petition to Withdraw, concluding that the Petition

was “untimely and therefore without merit.”           PCRA Court Opinion, filed

7/26/16, at 5. The PCRA court also opined in its Pa.R.A.P. 1925(a) Opinion,

with utmost brevity, that Appellant’s underlying claims were without merit.

Id.

      Appellant filed a timely appeal.       On appeal, Appellant raises three

issues:

      1. Whether[,] on March 4, 2016 [the PCRA court] erred when [it]
      dismissed Appellant’s PCRA as untimely, even though it was filed
      within one year of the final sentencing order?

      2. Whether[,] on March 4, 2016 [the PCRA court] erred when [it]
      dismissed Appellant’s PCRA as lacking merit without addressing
      the fact that [trial counsel] rendered ineffective assistance in
      violation of appellant’s rights by convincing him to plead guilty,
      otherwise, [sic] he would receive a sentence of 25 to life [sic]?

      3. Whether[,] on March 4, 2016 [the PCRA court] erred when [it]
      dismissed Appellant’s PCRA as lacking merit without addressing
      the failure of [trial counsel’s] ineffective assistance [sic] in failing
      to file for suppression of the DNA evidence?

Appellant’s Brief at 3.

      When reviewing the denial of a PCRA Petition, “we examine whether

the PCRA court’s determination is supported by the record and free of legal

error.”   Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (internal

quotation marks and citation omitted). “The scope of review is limited to the



                                       -3-
J. S93008/16


findings of the PCRA court and the evidence of record, viewed in the light

most favorable to the prevailing party at the trial level.” Commonwealth

v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted). When the PCRA

court denies a petition without an evidentiary hearing, we “examine each

issue raised in the PCRA petition in light of the record certified before it in

order to determine if the PCRA court erred in its determination that there

were no genuine issues of material fact in controversy and in denying relief

without conducting an evidentiary hearing.” Commonwealth v. Khalifah,

852 A.2d 1238, 1240 (Pa. Super. 2004) (citation omitted).

                                  Timeliness

      In his first issue, Appellant avers that the PCRA court incorrectly

concluded that his Petition was untimely because the trial court calculated

timeliness based on the April 2, 2013 hearing in which the trial court

presided over only the first portion of Appellant’s bifurcated sentencing.

Appellant is correct.

      The PCRA’s timeliness requirements are jurisdictional in nature, and a

court may not address the merits of the issues raised if the PCRA petition

was not timely filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010).    Under the PCRA, any PCRA petition “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]”       42 Pa.C.S. § 9545(b)(1).   A Judgment of Sentence

becomes final “at the conclusion of direct review, including discretionary



                                     -4-
J. S93008/16


review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”         42

Pa.C.S. § 9545(b)(3). Where a defendant elects not to file a direct appeal,

his Judgment of Sentence becomes final thirty days after his sentence is

imposed, when the time for filing a direct review expires.        Pa.R.Crim.P.

720(A)(3).

      The PCRA court found that Appellant’s Judgment of Sentence became

final on May 2, 2013,3 thirty days after the trial court sentenced Appellant on

one count of Sexual Assault. But the trial court did not complete Appellant’s

sentencing on that date, opting not to impose a sentence on the two

remaining counts until a SVP determination could be made.           The PCRA

court’s analysis ignores the fact that Appellant’s sentencing was effectively

bifurcated, and that the trial court did not complete Appellant’s sentencing

until July 12, 2013.

      As Appellant correctly points out, the PCRA court should have

considered whether his Petition was filed within one year of the date that his

entire Judgment of Sentence became final. All of Appellant’s charges arose

from a single bill of criminal information, and his Judgment of Sentence was

not final until the court sentenced him on all counts and made a


3
  The PCRA court’s Pa.R.A.P. 1925(a) Opinion actually states that his
Judgment of Sentence became final on May 2, 2014, one year and thirty
days after the April 2, 2013 sentencing for one count of Sexual Assault. We
presume this was a typographical error.



                                     -5-
J. S93008/16


determination regarding his status as an SVP.       See Commonwealth v.

Harris, 972 A.2d 1196, 1201 (Pa. Super. 2009) (“the imposition of SVP

status is a component of the judgment of sentence even though the ultimate

collateral consequences are non-punitive.”).

        Appellant’s Judgment of Sentence became final on August 12, 2013,4

upon expiration of the time to file a Notice of Appeal. Therefore, Appellant’s

July 7, 2014 Petition was filed within one year of when his Judgment of

Sentence became final.      Although the PCRA court erred in finding that

Appellant’s PCRA Petition was untimely, Appellant is not entitled to relief on

this claim.    As discussed infra, Appellant’s underlying claims are either

waived, or lack merit.

                                 Guilty Plea

        In his second issue, Appellant avers that trial counsel “coerced him

into entering a guilty plea by telling Appellant that he would be facing a

sentence of 25 years to life [in prison].” Appellant’s Brief at 9. Appellant

avers that trial counsel’s advice regarding his potential maximum sentence

“intimidated Appellant into pleading guilty” and rendered his guilty plea

involuntary.5 Id. at 10.


4
    August 11, 2013, was a Sunday. See 1 Pa.C.S. § 1908.
5
   As part of this second claim, Appellant attempts to shoe-horn in an
additional argument that trial counsel’s failure to file a suppression motion
rendered his plea involuntary. Appellant develops this argument more fully
in his third claim. However, as discussed infra, these claims are waived.



                                     -6-
J. S93008/16


       In order to succeed on a claim of ineffective assistance of counsel, an

appellant must demonstrate (1) that the underlying claim is of arguable

merit; (2) that counsel’s performance lacked a reasonable basis; and (3)

that   the   ineffectiveness   of   counsel   caused   the   appellant   prejudice.

Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001). Furthermore,

       [i]t is clear that a criminal defendant’s right to effective counsel
       extends to the plea process, as well as during trial. However,
       allegations of ineffectiveness in connection with the entry of a
       guilty plea will serve as a basis for relief only if the
       ineffectiveness caused the defendant to enter an involuntary or
       unknowing plea. Where the defendant enters his plea on the
       advice of counsel, the voluntariness of the plea depends on
       whether counsel’s advice was within the range of competence
       demanded of attorneys in criminal cases.

Commonwealth v. Wah, 42 A.3d 335, 338-39 (Pa. Super. 2012) (citations

and quotation omitted).

       The advice rendered by trial counsel will not be considered outside the

range of competence required unless it is “so unreasonable that no

competent lawyer would have chosen it.”         Commonwealth v. Ervin, 766

A.2d 859, 862-63 (Pa. Super. 2000) (quoting Commonwealth v. Miller,

431 A.2d 233, 234 (Pa. 1981)).          Our Supreme Court has long defined

“reasonableness” as follows:

       Our inquiry ceases and counsel’s assistance is deemed
       constitutionally effective once we are able to conclude that the
       particular course chosen by counsel had some reasonable basis
       designed to effectuate his client’s interests. The test is not
       whether other alternatives were more reasonable, employing a
       hindsight evaluation of the record. Although weigh the
       alternatives we must, the balance tips in favor of a finding of



                                       -7-
J. S93008/16


      effective assistance as soon as it is determined that trial
      counsel’s decision had any reasonable basis.

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (quotation

omitted) (emphasis in original).

      In the instant case, the record contains ample evidence showing that

Appellant’s claim is without merit. First, as the PCRA court points out, the

guilty plea transcript includes a lengthy colloquy documenting the knowing,

intelligent, and voluntary nature of Appellant’s plea, including Appellant’s

admission to the crimes. See PCRA Court Opinion, filed 7/26/16, at 5 (citing

N.T., 4/2/16, at 3-36).

      Moreover, Appellant has not and cannot establish that trial counsel’s

advice to plead guilty had no reasonable basis. Appellant does not aver that

trial counsel’s advice was incorrect.   In fact, after his preliminary hearing,

Appellant was facing nine charges, including three first-degree felonies and

two second-degree felonies. Trial counsel properly advised Appellant that,

were he to be convicted at a trial of all nine charges, his potential sentence

of imprisonment would be substantial.         Under the terms of the plea

agreement, the Commonwealth nolle prossed all of the first-degree felony

charges, half of the second-degree felony charges, and two misdemeanor

charges. The trial court sentenced Appellant to an aggregate term of 6-12

years of imprisonment on the remaining three charges.

      The   Commonwealth’s     evidence    against   Appellant   included   the

testimony of his victim and Appellant’s DNA recovered from the victim.


                                    -8-
J. S93008/16


Under the facts as they plainly appear on the face of the record, trial counsel

had a reasonable basis for advising Appellant to accept the plea offer. N.T.,

4/2/13, at 19-23. Accordingly, the trial court did not err in concluding that

Appellant is not entitled to relief on this claim.

                Suppression of DNA Evidence and Statement

         In his final claim, Appellant avers that trial counsel rendered

ineffective    assistance   when   he   “refus[ed]   to   challenge   the   lack   of

Miranda[6] [warnings] and the collection of DNA evidence[.]”            Appellant’s

Brief at 12. This final issue is waived because, as the Commonwealth notes,

Appellant did not raise it in his PCRA Petition. Although Appellant attempted

to file an Amended PCRA Petition raising this claim, he failed to file it

properly and, therefore, waived the claim.

         Pennsylvania Rule of Criminal Procedure 905 explicitly provides that a

petitioner may only amend a PCRA Petition by direction or leave of the PCRA

court.    Pa.R.Crim.P. 905; Commonwealth v. Porter, 35 A.3d 4, 12 (Pa.

2012).      Therefore, before a petitioner may amend a PCRA Petition, a

petitioner must seek and obtain leave to amend because amendments to a

PCRA       Petition   are   not    “self-authorizing.”      Commonwealth           v.

Baumhammers, 92 A.3d 708, 730 (Pa. 2014) (quoting Porter, 35 A.3d at

12); see also Commonwealth v. Mason, 130 A.3d 601, 621 n.19 (Pa.

2015) (amendment only permitted by “explicit” direction or leave of court).

6
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                        -9-
J. S93008/16


       Our appellate courts have “condemned the unauthorized filing of

supplements and amendments to PCRA petitions, and held that claims raised

in such supplements are subject to waiver.” Commonwealth v. Reid, 99

A.3d   470,    484   (Pa.   2014)    (finding   claims   raised   in   unauthorized

supplemental petitions waived despite trial court entertaining and ruling on

claims); see also Commonwealth v. Elliott, 80 A.3d 415, 430 (Pa. 2013)

(holding that claim alleging trial counsel’s ineffectiveness is waived because

it was not included in the PCRA Petition and the PCRA court did not give

permission to amend the Petition).

       Even where the PCRA court entertains and addresses a petitioner’s

numerous PCRA filings and claims, the petitioner has waived the issues

raised in a PCRA Petition unless the petitioner can “identify where in the

record the supplemental petitions were authorized and/or … reconstruct the

record if such authorization was provided off the record.”         Reid, supra at

484.

       In this case, Appellant filed the Additional Supplement without first

obtaining the leave of court.       Although Appellant filed a Motion to Amend

PCRA Petition, the PCRA court did not grant the Motion. Accordingly, we find

that Appellant waived his suppression claim for asserting it in a supplement

without leave of court.




                                       - 10 -
J. S93008/16


      Having determined that Appellant is not entitled to relief on any of his

claims, we affirm the PCRA court’s March 4, 2016 Order dismissing his

Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/1/2017




                                    - 11 -